UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8229


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DION SAULTER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (7:02-cr-00022-BO-2)


Submitted:   August 6, 2010                 Decided:   August 18, 2010


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dion Saulter, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dion   Saulter     appeals     the   district     court’s   order

denying his 18 U.S.C. § 3582 (2006) motion.             We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.               United States v.

Saulter, No. 7:02-cr-00022-BO-2 (E.D.N.C. filed Nov. 20, 2009;

entered Nov. 23, 2009).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the     court   and   argument   would    not   aid   the

decisional process.

                                                                     AFFIRMED




                                      2